SUPPLEMENT DATED JUNE 21, 2012 to PROSPECTUSES DATED APRIL 30, 2004 FOR COLUMBIA ALL-STAR NY, COLUMBIA ALL-STAR EXTRA NY, and COLUMBIA ALL-STAR FREEDOM NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C This supplement contains information about the Columbia Variable Portfolio - Diversified Equity Income Fund that is available under your Contract. Effective June 29, 2012, Columbia Variable Portfolio – Diversified Equity Income Fund will change its name to Columbia Variable Portfolio - Dividend Opportunity Fund. Please retain this supplement with your prospectus for future reference. All Star (NY)6/2012
